682 S.E.2d 707 (2009)
STATE of North Carolina
v.
Darren Durrell DISROE,
No. 285P09.
Supreme Court of North Carolina.
August 27, 2009.
Thomas Reston Wilson, New Bern, for Darren Durrell Disroe.
Caroline Farmer, Deputy Director, for State.

ORDER
Upon consideration of the petition filed on the 13th of July 2009 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:

*708 "Denied by order of the Court in conference, this the 27th of August 2009."